DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
Claims 29, 35 do not have support in the provisional application and thus has an effective date of 8/30/12, the other claims have an effective date of the provisional 10/4/11.

Response to Argument/Amendments
Applicant argues Champagne does not disclose the use of soy methyl esters or treatment of oil pipes.  Applicant argues Ali does not describe glycol ether esters nor the use in oil pipes, thus combination is improper and does not meet the claims.  Applicant argues new claims 36-42 are added.  Applicant argues rejection over claims 29 and 30 does not meet the oil pipe treatment required by the claims.
The Examiner disagrees.  That Ali does not describe glycol ether esters is moot because Ali is not used to teach such.  Ali is used to teach the functional equivalence of d-limonene for water in oil based microemulsions for stimulation.  Since Ali is analogous art (e.g. a water in oil microemulsion) one expects the ability to use a functionally equivalent solvent therein.  Arguments therein are thusly not persuasive.  Though Champagne and Ali are not explicit in the use of the compositions for oil pipes, Cioletti renders the use of such obvious.  As such arguments herein are not found persuasive.  Regarding the new claims, the formulation of claim 22 bears weight in light of the product by process language of claim 36.  The formulation of claim 22 is only a mixture of 3 components.  There is no reaction product required in claim 22, only the 3 compounds.  There are no catalysts required in claim 22.  Thus, how one produces a mixture of 3 components (e.g. the process of claim 36) is moot unless Applicant shows a different product is produced.  In claim 36 no reaction steps are required, only mixing steps.  Thus, there is no distinct product in claim 36.  Arguments therein are thusly moot.  The other claims are met by elements previously set forth.
Applicant argues the filing of a terminal disclaimer is deferred until claims are allowed.  
The Examiner disagrees.  This is not an appropriate response to a double patenting rejection.  The filing of a TD cannot be held in abeyance since that filing “is necessary for further consideration of the rejection of the claims” as set forth in MPEP 804 (I) (B) (1) quoted below: 
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated.”

Thus, if Applicant defers submission of a TD the next response, the response will be considered Non-compliant.  

	

Claim Objections
Objection over Claim 22 is overcome by amendment.
Objection over Claims 29 and 30 is overcome by amendment.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Rejection over claims Claims 23, 24, 27, 28, 29, 30, 31, 32, 33, and their dependents, under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Rejection over Claim 26 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.


Rejection over Claims 29 and 30 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is overcome by amendment.

Claim 36 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 36 seems to require elements in the formulation that are not in claim 22.  For example, there are catalysts in claim 36 that are not removed from the formulation nor in claim 22.  Further, there are no reaction steps in claim 36 but there are various “reaction mixture” recitations.  It is unclear if there is a reaction that takes place.  If a reaction does take place it is unclear how the reacted components meet a blend of the 3 solvents in claim 1, e.g. if the reactants are reacted to form different/distinct compounds then they would no longer have the unreacted terpenoid, soy methyl esters and/or glycol ether esters of claim 22.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 22-28, 31-34, 36-37 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champagne (US 9222013) in view of Ali (US 2009/0281004) and Cioletti (US 2006/0142172).
Elements of this rejection are as previously set forth.  New claims 36, 37 are added.  Claim 36 is treated as a product by process limitation (e.g. “is prepared by” is not an actual method step in the method claim), there is no reaction step in claim 36 and thus it seems to be merely an order of mixing method.  The catalysts therein are not required by claim 22.  As such the method of making is not found pertinent unless Applicant shows (and claims) a distinct product that is produced.  Currently, Champagne and Ali still meet the claim limitations.  Since the composition requirements are met the “non-toxic” requirements are also met.  

Champagne discloses compositions for improving the production of petroleum from an oilwell (Column 1 lines 14-16) comprising using a treatment fluid that comprises an oil external phase, a water internal phase and surfactants (abstract).  The oil external phase may include a terpene (terpenoid compound) such as d-limonene (abstract) and the surfactant may be a polyoxyethylene sorbitan monooleate (abstract), which is a glycol ether ester.  The compositions are put down a wellbore to remove unwanted deposits such as paraffins (Column 1 line 29, Column 1 lines 38-40).  The emulsion comprises 30-60% terpene mixture and 25-50% surfactant (Column 5 lines 26-30).
Champagne includes elements as set forth above.  Champagne discloses the composition to be used for stimulation purposes (Column 1 line 40) and the use of terpenes such as d-limonene as the oil phase but does not disclose the use of soy methyl esters.  Ali discloses well treatment water-in-oil microemulsions (title, abstract) to aid in improving the recovery of hydrocarbons in the well [0002], thus overlapping the type of emulsion of Champagne.  The composition is used in stimulation treatments [0043], overlapping the use of Champagne.  The oil phase of Ali may include terpenes such as d-limonene [0033], embracing that of Champagne.  The oil phase may also include methyl soyate [0033] (a soy methyl ester) and combinations of solvents listed therein [0033].  Ali thusly teaches d-limonene to function equivalently to the combination of d-limonene and methyl soyate as the oil phase for water in oil emulsions for stimulation in wellbores.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Champagne the use of a combination of d-limonene and methyl soyate (a soy methyl ester) as taught by Ali since it is recognized in the art as a functional equivalent to d-limonene for water in oil based microemulsions for stimulation.
Regarding the oil pipe requirements of the claims, although wellbores are treated in Champagne, explicit treatment of oil pipes is not disclosed.  Cioletti discloses the use of cleaning compositions for oil-gas wells, storage tanks, ect (title).  The cleaning compositions comprise terpenes [0073] and methyl soyate [0041] to remove paraffins [0001], embracing the use/purpose of Champagne.  Cioletti discloses that in addition to treating underground formations, pipes may also be treated therein [0001] including oil pipe lines [0080] and underwater lines [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in Champagne the use of the composition to clean oil pipe lines, as taught by Cioletti, since oil pipe lines are recognized to be for use with cleaning compositions in wells.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Elements above meet the requirements of claim 1 wherein the fluid mixture must be removed/recovered from the wellbore in order to get rid of the unwanted components (paraffins and such) that are cleaned out with the above composition.  Elements above meet the requirements of claims 23-25, it is unclear what a paraffin plug treatment is, but since the paraffin is removed one can say that a paraffin plug treatment is removed, as required by claim 26.  Since wellbores comprise pipes underground, elements of claim 27 are met.  There is no disclosure of what “extreme” temperatures are in claim 28 but since the compositions are used underground in wellbores (e.g. a non-typical air/ambient temperature) said extreme temperature is deemed to be met.  Elements above further meet the requirements of claims 31-34 wherein since 30-60% of a terpene mixture may be used in Champagne, one would immediately envisages 50:50 mix, e.g. 30 wt% each, of terpene and methyl soyate.  Such embraces, and suggests, the requirements of claim 33.  See In re Wertheim.

Claims 29, 30, 35 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champagne in view of Ali and Cioletti in further view of Berry (US 2006/0096758).
Elements of this rejection are as previously set forth, reiterated below in italics.  New Claim 35 is added and is met by elements previously set forth.

Champagne, Ali and Ciolett include elements as set forth above.  Champagne discloses the use of the composition in wellbores but does not disclose what temperatures are used therein.  
Berry discloses methods of treating oil and gas wellbores with compositions that comprise methyl soyate for stimulation purposes (abstract).  Therein remediation efforts remove unwanted deposits from the wellbore [0009], including paraffins [0013], wherein the composition may be a microemulsion [0047] which is akin to the purpose of the compositions of Champagne.  Berry discloses that clear microemulsions are demonstrated at 82C to 4C [0022] and exemplifies testing of the stability of the microemulsions [0077].  Stability, and thus useful temperatures, of microemulsions are therefor something known to measure such that one would know the appropriate temperatures of use.  Further, one of ordinary skill would pick temperatures commensurate with that of the oil site being treated (or desired to be treated) so that one could choose a composition appropriate for such a use. 
It would have been obvious to one of ordinary skill to test, and use, the composition at any temperature for which the composition was tested to be stable at since the purpose of the composition is to be used at downhole temperatures and one would want to make sure it would be suitable for such a use temperature.  Thus, using it at any temperature that the composition is shown to be stable at would be prima facie obvious.  Since the composition requirements are met, the above compositions must be stable at the same temperatures.

Claims 38-42 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Champagne in view of Ali and Cioletti in further view of Bock (US 4458757).
Champagne, Ali and Cioletti include elements as set forth above.  Champagne uses water in oil microemulsions for treating oil sludge in a well.  Whilst the microemulsion would implicitly be returned to the surface with whatever oil is being cleaned from the formation, Champagne does not discuss recovering the microemulsion for reuse.
Bock discloses the use of microemulsions in wellbores to extract oil from shale formations (title, abstract, Column 1 lines 34-35).  Bock discloses that the microemulsion can be recovered and reused from the formation (Column 4 lines 14-29).  First, the oil phase is separated from the water phase.  Then, the oil phase is distilled to recover the microemulsion oil which recycled (e.g. used to make another microemulsion) leaving behind the oil recovered from the formation that needs further processing.  Though Bock is drawn to a different microemulsion composition, one can see from the teachings therein that recovery, separation, distillation and reuse of the microemulsion are known.
It would have been obvious to one of ordinary skill in the art before the invention to include in Champagne, Ali and Cioletti the use of a recovery, separation and distillation and reuse of the returned microemulsion/oil in order to recycle the microemulsion and save money/resources.  Alternatively since such is applying a known technique (recovery, separation, distillation) to a known device (method of treating a wellbore) to yield predictable results (recovery/reuse of a product) and would be prima facie obvious.  See MPEP 2143D, E
Elements above meet the requirements of claims 38, 41-42, since the method requirements of distillation and separation are met it is the Examiner’s position the microemulsion would be recoverable to the same extent as Applicant, thus embracing the requirements of claims 39-40.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 12, 13 16 of U.S. Patent No. 9328284 in view of Cioletti, wherein claims 28-30, 35 are further in view of Berry. 
Elements of this rejection are as previously set forth, reiterated below in italics.  Claims 12, 13 and 16 of ‘284 meet the requirements of new claims 38-42.  Since the composition requirements are met the non-toxic requirements of new claim 37 are met, and elements above meet the composition requirements of instant claim 22 thus the product by process limitations of claim 36 are not pertinent unless Applicant shows (and claims) a distinct product.  New claim 35 is met by elements previously set forth.

Claims 1 and 2 of ‘284 meet the method and compositions requirements of instant claims 22-27, 31, 32 except for the treatment of oil pipes.  ‘284 discloses the treatment of oil wells but not oil pipes.  Cioletti discloses the use of cleaning compositions for oil-gas wells, storage tanks, ect (title).  The cleaning compositions comprise terpenes [0073] and methyl soyate [0041] to remove paraffins [0001], embracing the use/purpose of ‘284.  Cioletti discloses that in addition to treating underground formations, pipes may also be treated therein [0001] including oil pipe lines [0080] and underwater lines [0080].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include in ‘284 the use of the composition to clean oil pipe lines, as taught by Cioletti, since oil pipe lines are recognized to be for use with cleaning compositions in wells.  See Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), wherein the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination.  
Further regarding claims 28-30, Berry discloses methods of treating oil and gas wellbores with compositions that comprise methyl soyate for stimulation purposes (abstract).  Therein remediation efforts remove unwanted deposits from the wellbore [0009], including paraffins [0013], wherein the composition may be a microemulsion [0047] which is akin to the purpose of the compositions of ‘284.  Berry discloses that clear microemulsions are demonstrated at 82C to 4C [0022] and exemplifies testing of the stability of the microemulsions [0077].  Stability, and thus useful temperatures, of microemulsions are therefor something known to measure such that one would know the appropriate temperatures of use.  Further, one of ordinary skill would pick temperatures commensurate with that of the oil site being treated (or desired to be treated) so that one could choose a composition appropriate for such a use. 
It would have been obvious to one of ordinary skill to test, and use, the composition at any temperature for which the composition was tested to be stable at since the purpose of the composition is to be used at downhole temperatures and one would want to make sure it would be suitable for such a use temperature.  Thus, using it at any temperature that the composition is shown to be stable at would be prima facie obvious.  Since the composition requirements are met, the above compositions must be stable at the same temperatures.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA BLAND whose telephone number is (571)272-2451. The examiner can normally be reached Mon - Fri 9:00 am -3:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA BLAND/           Primary Examiner, Art Unit 1766